Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-10 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
In January 2019, the United States Patent and Trademark Office
(“USPTO”) published revised guidance on the application of § 101.  See
USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“Guidance”) 1.  Under that guidance, the Examiner looks to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2) additional elements that integrate the judicial exception into a practical application (see Manual Of Patent Examining 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, does the Examiner then look to whether the claim: (3) adds a specific limitation beyond the judicial exception that is not well-understood, routine, and conventional in the field (see MPEP § 2106.05(d)); or(4) simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  See Guidance, 84 Fed. Reg. at 56.
	Representative independent claim 1 recites: 

1. A non-transitory computer-readable recording medium recording an output control program for causing a computer to execute processing of: 
in a case where input of a question is accepted, extracting an accuracy of each of one or a plurality of answers to the question, the accuracy being stored in a storage unit; 
and selecting an answer to be output from the one or plurality of answers so that a total value of the accuracy of the one or plurality of answers to the question is equal to or larger than a first threshold.

	Claim 1 falls within a statutory category of invention. However, apart from the generic computer components (i.e. the computer readable medium and the storage unit) all of claim 1’s recited limitations fit squarely within at least one of the abstract idea groupings—namely mental steps. When read as a whole, the recited limitations are directed a person mentally answering questions according to some answer accuracy threshold.  Stated another way, aside from the generic computer 
Turning to each limitation individually, the “extracting” element in claim 1 can be done entirely mentally with pen and paper. This step fits squarely within the mental processes categories included in the Guidance. See Guidance at 52 (listing exemplary mental processes including observation and evaluation). The extracting step merely requires a person to mentally understand another person’s question and then mentally evaluate accurate answers to that question. 
The “selecting” element can also be done entirely mentally with pen and paper.  That is, this element merely requires a person to mentally determine whether a selected answer is accurate according to some known threshold. 
The additional elements “1. A non-transitory computer-readable recording medium recording an output control program for causing a computer to execute processing of” and “stored in a storage unit;” are each recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
With respect to inventive concept, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an 
Therefore, the claimed invention recites an abstract idea without significantly more.  See Guidance, 84 Fed. Reg. at 52. The claim does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the abstract idea in conjunction with a particular machine or manufacture that is integral to the claim; (4) transform or reduce a particular article to a different state or thing; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)( c), (e)). In short, the claim's additional elements do not integrate the abstract idea into a practical application when reading claim 1 as a whole nor do they provide an inventive concept. 
The analysis above also applies to claims 9 and 10. 
Claim 9’s recitation of “causing a computer to execute processing” and “being stored in a storage unit” also do not integrate the claimed invention into a practical application nor provide an inventive concept for the same reasons given above. 
Claim 10’s recitation of “information processing apparatus comprising: a memory; and a processor coupled to the memory and configured to” and “being stored 10in the memory” also does not integrate the claimed invention into a practical application nor provide an inventive concept for the same reasons given above. 
2. 
Claim 2 recites giving answer(s) to question(s) in descending order accuracy.  This tasks can be performed mentally. 
Claim 3 recites “changing contents” which is merely mentally changing an answer in a person’s mind; claim 3 recites evaluating and calculating thresholds (i.e. mathematical concepts and/or mental tasks). 
Claim 4 recites asking another question to a person when appropriate (mental tasks). 
Claim 5 recites calculating total values, first thresholds in descending orders of accuracy, a highest accuracy (i.e. mathematical concepts and mental tasks). Claim 5 also recites performing various outputs (i.e. giving answers to questions—i.e. mental tasks). 
Claim 6 recites “outputting” a single answer (i.e. giving a single answers to a question asked by a person); calculating accuracy; and determining thresholds (i.e. mental tasks and mathematical concepts). 
Claim 7 recites calculating accuracy; evaluating a threshold; and adding a message to the beginning of an answer (e.g., providing context to an answer).  These elements are mental tasks and mathematical concepts. 
 Claim 8 recites calculating a value and evaluating various thresholds (i.e. mathematical concepts and mental tasks).  
As such, claims 2-10 are also rejected because they recite an abstract idea without significantly more.  Examiner finds that all of the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox US 20170235895 A1. 
With respect to claim 1, Cox (US 2017/0235995) teaches “1. A non-transitory computer-readable recording medium recording an output control program for causing a computer to execute processing of: in a case where input of a question is accepted” 
[0265] For example, if the question is "do you smoke cigars?" then the answer of "no" is indicative of the patient not being a cigar smoker, but this does not necessarily mean that the patient is not a smoker, just not a smoker of cigars. Without further investigation, it may not be possible to determine whether the patient is likely a smoker or not from the results of the assessment. First of all, the automated system does not know what the question itself is asking and thus, does not know what the answer means, i.e. the answer "no" means something different when it is an answer to the question "do you smoke cigars?" than if it is the answer to the question "have you been diagnosed with diabetes?" Second, even if the automated system is able to determine what the question is asking, the automated system does not know how the answer relates to other patient information such that a determination of the patient's actual medical condition is made possible. In other words, the effect of the answer to a question is dependent on a number of factors including what the question is asking, how the patient interprets 
“extracting an accuracy of each of one or a plurality of answers to the question” 
[0265] For example, if the question is "do you smoke cigars?" then the answer of "no" is indicative of the patient not being a cigar smoker, but this does not necessarily mean that the patient is not a smoker, just not a smoker of cigars. Without further investigation, it may not be possible to determine whether the patient is likely a smoker or not from the results of the assessment. First of all, the automated system does not know what the question itself is asking and thus, does not know what the answer means, i.e. the answer "no" means something different when it is an answer to the question "do you smoke cigars?" than if it is the answer to the question "have you been diagnosed with diabetes?" Second, even if the automated system is able to determine what the question is asking, the automated system does not know how the answer relates to other patient information such that a determination of the patient's actual medical condition is made possible. In other words, the effect of the answer to a question is dependent on a number of factors including what the question is asking, how the patient interprets the question, the truthfulness of the patient, and a number of other factors. A full picture of the patient's medical condition can only be obtained with regard to an assessment by evaluating the responses of the assessment in the context of the questions being asked and other patient information obtained for the patient.
[0267] It should be appreciated that medical characteristics or conditions associated with a patient may have a range of values. As such, when evaluating a patient's response to health assessment questions in a questionnaire, the answers along with the other patient information are indicative of a value along the spectrum or range of values associated with the particular patient characteristic or condition. In some cases, this may be a simple "yes" or "no" value. In other cases, the value may take on a numeric value along a range or spectrum. Even medical characteristics or conditions that appear to be a "yes" or "no" type medical characteristic/condition may take on a value along a spectrum between "yes" (e.g., 1.0) and "no" (e.g., 0.0) that is indicative of the likelihood that the medical characteristic/condition is present with For example, smoking may seem to be a yes or no condition, i.e. the patient either is or is not a smoker, however patients often do not wish to answer such questions truthfully or may misinterpret the way the question is posed, and other patient information may indicate an opposing answer, e.g., the patient answers a questionnaire question that they are not a smoker, yet other patient information indicates that the patient may still be a smoker and thus, the value of the medical characteristic/condition may not be 0.0 or 1.0, but some value in-between, e.g., 0.4. 
[0269] These questions and answers are then correlated with corroborating or non-corroborating evidence in other patient information, such as electronic medical records (EMRs) to determine the veracity and accuracy of the answers to the questions. The corroborating or non-corroborating evidence may take many forms including, but not limited to, clinical values of patient characteristics, e.g., blood pressure readings, white blood counts, ketones, and a plethora of other clinical values, results of previous health assessments, medical records indicating medical procedures, lifestyle information indicating activities and conditions of the patient, or the like. Based on the level of corroboration and/or non-corroboration, a confidence value corresponding to the question/answer pair is generated and this information is either used to generate an additional data structure for inclusion in the patient information for the patient of the patient registry, generating annotations to be added to existing data structures in the patient registry, such as the input assessment document, a combination of both, or the like. This information may be processed by the PCPCM system 410 along with other patient information from the patient registry for the patient to determine a current and/or historical health condition of the patient, a trend of the health of the patient, or the like, in order to generate/modify a personalized patient care plan or perform other patient care operations. 
(accuracy of answers to questions are determined by using evidence, for example and a score); 
“the accuracy being stored in a storage unit” in Fig. 18 item 1800 (accuracy must be stored in at least computer memory); 


[0274] The extraction of the features from the questions and answers based on the domain specific configuration using the resources 1822 is used to provide the extracted features of a question/answer pair to the patient characteristic generation logic of stage 1830. The patient characteristic generation logic 1830 operates to convert the extracted features to a natural language statement indicative of the correlation of the question with the answer provided in the health assessment document to thereby identify a patient characteristic of the patient. For example, if the question in the health assessment document is "are you a smoker?" and the answer is "no", then the patient characteristic generation logic of stage 1830 generates a statement that "the patient is not a smoker" or "the patient is a non-smoker".
[0279] The patient characteristic statement and corresponding confidence value may be provided to the patient data structure/annotation generator logic of stage 1870 which operates to generate a patient data structure and/or one or more annotations to be applied to the original input assessment document to make explicit in the patient information the patient characteristic statement and the confidence that the statement is correct. In some illustrative embodiments, the confidence value, if sufficiently low to represent little confidence that the patient characteristic statement is correct, may be used as a basis for modifying the patient characteristic statement and increase the confidence value. For example, the patient characteristic statement and confidence value may be inverted, e.g., the patient characteristic statement "patient is not a smoker" may be changed to "patient is a smoker" with a confidence of 0.60 (1.0-0.4 (the original confidence value)), such that only correct patient characteristic statements whose veracity and accuracy have been evaluated as being most likely true/high based on evidence in the patient information are included in the patient information. 
(“most likely” and/or “true/high” is a first threshold). 
Claims 9 and 10 are also rejected for the same reasons above given for claim 1. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Magliozzi US 20180131645. 
With respect to claim 1, Magliozzi US 20180131645 teaches “1. A non-transitory computer-readable recording medium recording an output control program for causing a computer to execute processing of: 5in a case where input of a question is accepted”  
[0104] If the chatbot detects a question from the user, the chatbot determines a response to the question based on the language model. In some aspects, the chatbot determines a context for the question and attempts a semantically informed pattern match. If the semantically informed pattern match does not provide a match that exceeds a pre-defined match threshold, the chatbot implements an ensemble of two complementary language models--a character-aware convolutional model that handles misspells but does not generalize the semantics much and a word-vector and bag-of-keywords single-hidden-layer model that generalizes the semantics of training inputs in a robust fashion but is highly sensitive to misspell noise. Many auxiliary factors such as uncertainty, confusion and the proportion of out-of-vocabulary tokens are used to determine when and how to combine the two models. A response to the question can be determined based on the combination of the two models. 


[0107] The chatbot system can assign a confidence value to every response that is generated by the NLP server. The confidence value indicates the probability of the response being an accurate response to a particular question. That is, for each question from a user, the NLP server can determine multiple possible responses to the question. For each of these possible responses, the NLP server can assign a probability value indicating the probability of that particular response being an accurate response to the question. The NLP server can then pick the response with highest confidence value as best possible response. The NLP server can compare this confidence value against a pre-defined confidence threshold to determine if the response should be relayed to the user. For example, if the confidence value is greater than the pre-defined threshold the chatbot transmits this response to the user as a response to the question posed by the user. 
(accuracy must be stored in at least computer memory); 
“and selecting an answer to be output from the one or plurality of answers so that a total value of the accuracy of the one or plurality of answers to the 10question is equal to or larger than a first threshold” 
[0107] The chatbot system can assign a confidence value to every response that is generated by the NLP server. The confidence value indicates the probability of the response being an accurate response to a particular question. That is, for each question from a user, the NLP server can determine multiple possible responses to the question. For each of these possible responses, the NLP server can assign a probability value indicating the probability of that particular response being an accurate response to the question. The NLP server can then pick the response with highest confidence value as best possible response. The NLP server can compare this confidence value against a pre-defined confidence threshold to determine if the response should be relayed to the user. For example, if the confidence value is greater than the pre-defined threshold the chatbot transmits this response to the user as a response to the question posed by the user. 
[0108] If the confidence value is less than the pre-defined threshold, the NLP server can transmit the question along with the 
Claims 9 and 10 are also rejected for the same reasons above given for claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Magliozzi. .
With respect to claim 2, Magliozzi teaches “2. The non-transitory computer-readable recording medium according to claim 1 for causing the computer to further execute processing of in a case where the total value is calculated, adding the accuracy of the one or plurality of answers to the question in . . . order of the accuracy of the one or plurality of answers” in ¶ 107 (if there is an assessment of “highest,” then there is an order of accuracy of the plurality of answers).  Magliozzi fails to explicitly teach “descending,” but Examiner takes official notes that organizing answers (e.g. search results) in descending order of accuracy was well known in the 
With respect to claim 3. Magliozzi teaches “The non-transitory computer-readable recording medium according to claim 2 for causing the computer to further execute processing of changing contents to be output in a case where all the accuracy of the one or plurality of answers to the question is equal to or less than a second threshold or in a case where a total value of accuracies of high-accuracy questions is equal to or less than a third threshold” in ¶ 106 and ¶ 107 (second threshold includes the answer that is the “highest”; that is the threshold that no other answer can attain). 
With respect to claim 4, Magliozzi teaches “4. The non-transitory computer-readable recording medium according to claim 3 for causing the computer to further execute processing of in a case where the contents to be output is changed, outputting information regarding another inquiry means for asking the question” in ¶ 0111 (“another inquiry means” is another way to ask the question, for example). 
Conclusion
The following prior art is relevant to Applicant’s disclosure: 
SuperAgent: A Customer Service Chatbot for E-commerce Websites, 2017 (FAQ search—p. 99; ranking accurate answers—p. 100 first column; threshold for answers—p. 100 col. 1 last ¶); 
A Chatbot Using LSTM-based Multi-Layer Embedding for Elderly Care, 2017 (selecting answers based on accuracy (Euclidean distance) p. 73 column 1 section C; threshold is implied). 
An Ergonomics Evaluation to Chatbot Equipped with Knowledge-Rich Mind, 2015 (FAQ component p. 97 section E teaches scoring answers and returning a result for a user question; minimum threshold also taught). 
US 20170169101 A1 (¶ 46 and ¶ 47 (predefined thresholds; follow up questions for clarification)). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1See also October 2019 Update: Subject Matter Eligibility (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf).
        2 Combining abstract ideas does not render the combination any less abstract.  See RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017).